Eco-Trade Corp. 8-K EXHIBIT 16.1 Robison, Hill & Company Certified Public Accountants 1366 East Murray-Holladay Road Salt Lake City, Utah 84117 April 28, 2011 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Eco-Trade Corp.’s (the “Company”) Form 8-K dated April 25, 2011, and are in agreement with the statements relating only to Robison, Hill & Co. We have no basis to agree or disagree with other statements of the Company contained therein Very truly yours, /s/ Robison, Hill & Co.
